ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
K&K Industries, Inc.                            ) ASBCA No. 62728
                                                )
Under Contract No. FA4418-15-C-0013             )

APPEARANCE FOR THE APPELLANT:                      William A. Scott, Esq.
                                                    Pedersen & Scott, P.C.
                                                    Charleston, SC

APPEARANCES FOR THE GOVERNMENT:                    Jeffrey P. Hildebrant, Esq.
                                                    Air Force Deputy Chief Trial Attorney
                                                   Maj Allison K.W. Johnson, USAF
                                                    Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: May 12, 2021



                                                JOHN J. THRASHER
                                                Administrative Judge
                                                Chairman
                                                Armed Services Board
                                                of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62728, Appeal of K&K Industries,
Inc., rendered in conformance with the Board’s Charter.

       Dated: May 12, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals